6. An EU Strategy for the Black Sea (
Before the vote on paragraph 13:
Mr President, I would like to move an oral amendment to paragraph 13. After the second sentence, which reads, 'is convinced that an institutional dialogue bringing together the EU and the BSEC could constitute a step towards creating a genuine partnership in the region', I would suggest including the following sentence: 'to this end, calls for a joint working group between the European Parliament's Committee on Foreign Affairs and the Parliamentary Assembly of the BSEC to be established'. This would provide us with a proper instrument with which to put in place the general idea, which apparently is agreed. I have talked to the rapporteur, who seems to support and accept this amendment.